United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-1762
Issued: May 21, 2008

Oral Argument April 15, 2008

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On May 22, 2007 appellant filed a timely appeal from a December 19, 2006 merit
decision of the Office of Workers’ Compensation Programs, denying her claim for recurrence of
disability and a March 21, 2007 nonmerit decision, denying her request for reconsideration.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUES
The issues are: (1) whether appellant has established that she sustained a recurrence of
disability on June 12, 2006 causally related to her August 26, 2002 employment injury; and
(2) whether the Office properly denied her request for further merit review of her claim pursuant
to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 26, 2002 appellant, then a 39-year-old police officer, filed a traumatic injury
claim alleging that on that date she hurt the left side of her knee while running outside at work.

She stopped work on September 10, 2002. Appellant returned to limited-duty work four hours
per day on October 8, 2002. By letter dated November 5, 2002, the Office accepted the claim for
left shin sprain. Appellant returned to full-duty work without restrictions on January 1, 2004.
On June 28, 2006 appellant filed a claim alleging that she sustained a recurrence of
disability on June 12, 2006. She stated that, while she was at home, her left leg and arm became
swollen. On that day appellant went to a physician’s office. She was out of work until
June 28, 2006.
Appellant submitted records dated June 13 to 26, 2006 from Dr. Robert A. Marini, an
attending Board-certified physiatrist, who released her to return to work on June 27, 2006 and
recommended physical therapy. In disability certificates dated June 27, 2006, Dr. Marini stated
that appellant could return to limited-duty work with restrictions on June 28, 2006. He again
recommended physical therapy.
On appellant’s recurrence of disability claim form, the employing establishment
controverted the claim. It contended that her claimed recurrence of disability occurred at home
and not at work.
The Office received a June 26, 2006 treatment note from appellant’s physical therapist
which addressed treatment of appellant’s left lower leg. In a July 27, 2006 report, Dr. Marini
provided a treatment plan for appellant’s left leg condition which included physical therapy.
Treatment notes from appellant’s physical therapists indicated that the pain in appellant’s left
lower leg was treated on intermittent dates from July 10 through October 11, 2006.
By letter dated August 16, 2006, the Office advised appellant about the additional factual
and medical evidence needed to establish her claim.
In an August 17, 2006 report, Dr. Marini stated that appellant suffered from continuing
left lower extremity pain. He opined that she sustained a 10 percent impairment of the left lower
extremity as a result of her accepted employment injury.1 In an undated form report, Dr. Marini
indicated with an affirmative mark that appellant’s left leg derangement was caused or
aggravated by her August 26, 2002 employment injury. He stated that she could resume lightduty work with restrictions on June 15, 2006. On September 25, 2006 Dr. Marini provided
appellant’s treatment plan which included physical therapy. On October 26, 2006 he ordered a
left knee brace. In reports dated November 23, 2005 to March 30, 2006, Dr. Marini opined that
appellant sustained left calf derangement.
By decision dated December 19, 2006, the Office denied appellant’s recurrence of
disability claim, finding that the medical evidence failed to establish that she sustained a
recurrence of total disability on June 12, 2006 causally related to her August 26, 2002
employment injury.

1

On November 10 and 20, 2006 appellant filed claims for a schedule award. The case record, however, does not
contain a decision issued by the Office addressing her entitlement to a schedule award.

2

On January 2, 2007 the Office received duplicate copies of treatment notes dated
March 15 to November 10, 2006. Appellant’s physical therapist stated that on December 20,
2006 appellant tolerated the treatment of the pain in her left calf muscle.
On February 26, 2007 appellant requested reconsideration of the Office’s December 19,
2006 decision. She submitted duplicate copies of Dr. Marini’s June 12, July 17 and August 17,
2006 reports. In a January 18, 2007 report, Dr. Marini reiterated his prior diagnosis of left lower
extremity derangement.
By decision dated March 21, 2007, the Office denied appellant’s request for
reconsideration on the grounds that the evidence submitted was either duplicative or immaterial
and, thus, insufficient to warrant a merit review of its prior decision.2
LEGAL PRECEDENT -- ISSUE 1
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.3 This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn (except when such withdrawal occurs for
reasons of misconduct, nonperformance of job duties or a reduction-in-force), or when the
physical requirements of such an assignment are altered so that they exceed his or her established
physical limitations.4
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability, for which she claims
compensation is causally related to the accepted employment injury.5 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between her recurrence of disability and her employment injury.6 This burden
includes the necessity of furnishing evidence from a qualified physician who, on the basis of a
complete and accurate factual and medical history, concludes that the condition is causally

2

Following the issuance of the Office’s March 21, 2007 decision, the Office received additional evidence. The
Board may not consider evidence for the first time on appeal which was not before the Office at the time it issued
the final decision in the case. 20 C.F.R. § 501.2(c). Appellant can submit this evidence to the Office and request
reconsideration. 5 U.S.C. § 8128; 20 C.F.R. § 10.606.
3

20 C.F.R. § 10.5(x).

4

Id.

5

Kenneth R. Love, 50 ECAB 193, 199 (1998).

6

Carmen Gould, 50 ECAB 504 (1999); Lourdes Davila, 45 ECAB 139 (1993).

3

related to the employment injury.7 Moreover, the physician’s conclusion must be supported by
sound medical reasoning.8
The medical evidence must demonstrate that the claimed recurrence was caused,
precipitated, accelerated or aggravated by the accepted injury.9 In this regard, medical evidence
of bridging symptoms between the recurrence and the accepted injury must support the
physician’s conclusion of a causal relationship.10 While the opinion of a physician supporting
causal relationship need not be one of absolute medical certainty, the opinion must not be
speculative or equivocal. The opinion should be expressed in terms of a reasonable degree of
medical certainty.11
ANALYSIS -- ISSUE 1
The Office accepted that appellant sustained a left shin sprain while in the performance of
duty on August 26, 2002. She claimed a recurrence of disability commencing June 12, 2006.
The Board finds that appellant has failed to submit rationalized medical evidence establishing
that her claimed recurrence of left leg problems and disability were caused or aggravated by her
accepted employment-related left shin sprain.
Dr. Marini’s disability certificates released appellant to return to work subject to
restrictions on June 27 and 28, 2006, and recommended physical therapy. This evidence is
insufficient to establish appellant’s claim because Dr. Marini failed to provide a diagnosis or to
discuss how the diagnosed condition and any disability for work beginning on June 12, 2006
were caused or aggravated by the August 26, 2002 employment-related injury.12 Similarly,
Dr. Marini’s reports which recommended physical therapy for appellant’s leg and arm pain and
his prescription for a left knee brace are insufficient to establish appellant’s claim. He did not
provide a diagnosis or discuss how the diagnosed condition and appellant’s disability related to
the accepted employment injury.
In reports dated November 23, 2005 to July 17, 2006, Dr. Marini reiterated that appellant
sustained left calf and leg derangement. His November 23, 2005 and January 18 and March 30,
2006 reports predate the alleged recurrence of disability on June 12, 2006 and thus are not
probative as to the claimed period of disability. The July 17, 2006 report similarly failed to
address the issue of causal relationship.

7

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

8

Alfredo Rodriguez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

9

See Ricky S. Storms, supra note 7; see also Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal
Relationship, Chapter 2.805.2 (June 1995).
10

For the importance of bridging information in establishing a claim for a recurrence of disability, see Richard
McBride, 37 ECAB 748 at 753 (1986).
11

See Ricky S. Storms, supra note 7; Morris Scanlon, 11 ECAB 384, 385 (1960).

12

Daniel Deparini, 44 ECAB 657, 659 (1993).

4

In an August 17, 2006 report, Dr. Marini opined that appellant sustained a 10 percent
impairment of the left lower extremity as a result of her accepted employment injury. He did not
provide a diagnosed condition or explain how or why appellant’s left leg impairment was caused
or aggravated by the accepted employment injury and resulted in her disability on June 12, 2006.
The Board has held that medical reports not supported by medical rationale are of limited
probative value.13
Similarly, Dr. Marini’s undated report is of limited probative value. He indicated with an
affirmative mark that appellant’s left leg derangement was caused or aggravated by her
August 26, 2002 employment injury. Dr. Marini stated that appellant could resume light-duty
work with restrictions on June 15, 2006. It is well established that a report which only addresses
causal relationship with a checkmark without more by way of medical rationale explaining how
the current condition is related to the accepted employment injury, is insufficient to establish
causal relationship and is of diminished probative value.14 Dr. Marini has not adequately
addressed how appellant’s left leg condition was caused or aggravated by the accepted
employment injury. Moreover, he did not opine that she was disabled on June 12, 2006 due to
the accepted employment injury.
The treatment notes from appellant’s physical therapists do not constitute probative
medical evidence. A physical therapist is not defined as a physician under the Federal
Employees’ Compensation Act.15 Therefore, the physical therapists’ treatment records do not
constitute competent medical evidence to support appellant’s claim.
Appellant failed to submit rationalized medical evidence establishing that her disability
on June 12, 2006 resulted from the effects of her employment-related left shin sprain. The Board
finds that she has not met her burden of proof.
LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128 of the Act,16
the Office’s regulations provide that a claimant must: (1) show that the Office erroneously
applied or interpreted a specific point of law; (2) advance a relevant legal argument not
previously considered by the Office; or (3) constitute relevant and pertinent new evidence not
previously considered by the Office.17 To be entitled to a merit review of an Office decision
denying or terminating a benefit, a claimant also must file his or her application for review
within one year of the date of that decision.18 When a claimant fails to meet one of the above
13

See Frederick H. Coward, Jr., 41 ECAB 843 (1990); Lillian M. Jones, 34 ECAB 379 (1982).

14

Id.

15

See David P. Sawchuk, 57 ECAB 316 (2006).

16

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, [t]he Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
17

20 C.F.R. § 10.606(b)(1)-(2).

18

Id. at § 10.607(a).

5

standards, the Office will deny the application for reconsideration without reopening the case for
review of the merits.
ANALYSIS -- ISSUE 2
On February 26, 2007 appellant disagreed with the Office’s finding that she did not
sustain a recurrence of disability on June 12, 2006 causally related to her August 26, 2002
employment-related left shin sprain. The relevant issue in this case is whether appellant
sustained a recurrence of disability on June 12, 2006 due to her accepted employment injury.
Appellant submitted duplicate copies of her physical therapy notes and duplicate copies
of Dr. Marini’s July 17 and August 17, 2006 reports. Dr. Marini’s January 18, 2007 report
merely repeated his prior diagnosis of left lower extremity derangement. The submission of
evidence which repeats or duplicates evidence that is already in the case record does not
constitute a basis for reopening a case for merit review.19 The Board finds that the treatment
notes from appellant’s physical therapists and reports from Dr. Marini are insufficient to warrant
reopening appellant’s claim for further merit review.
Appellant did not show that the Office erroneously applied or interpreted a specific point
of law, advance a relevant legal argument not previously considered by the Office or constitute
pertinent new and relevant evidence not previously considered. As she did not meet any of the
necessary regulatory requirements, she is not entitled to further merit review.20
CONCLUSION
The Board finds that appellant has failed to establish that she sustained a recurrence of
total disability on June 12, 2006 causally related to her August 26, 2002 employment injury. The
Board also finds that the Office properly denied appellant’s request for a merit review of her
claim pursuant to 5 U.S.C. § 8128(a).

19

See Patricia G. Aiken, 57 ECAB 441 (2006).

20

See 20 C.F.R. § 10.608(b); Richard Yadron, 57 ECAB 207 (2005).

6

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2007 and December 19, 2006
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: May 21, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

